2015 IL 118255



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 118255)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                      JERMAINE RICHARDSON, Appellee.


                                Opinion filed May 21, 2015.



        JUSTICE FREEMAN delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Thomas, Kilbride, Karmeier, Burke, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       The sole issue on appeal is whether the saving clause in the exclusive
     jurisdiction provision of the Juvenile Court Act of 1987 (Juvenile Court Act) (705
     ILCS 405/5-120 (West 2012)) violates the equal protection rights of defendant
     Jermaine Richardson. The circuit court of Du Page County found the clause
     violated defendant’s equal protection rights and declared it unconstitutional as
     applied to him. Pursuant to Illinois Supreme Court Rule 603 (eff. Feb. 6, 2013), the
     State’s appeal comes directly to this court. For the following reasons, we reverse
     the judgment of the circuit court and remand the cause for further proceedings.
¶2                                      BACKGROUND

¶3       In June 2013, defendant was indicted on two counts of criminal sexual assault
     (720 ILCS 5/11-1.20(a)(2) (West 2012)) and one count of criminal sexual abuse
     (720 ILCS 5/11-1.50(a)(2) (West 2012)) for acts he allegedly committed against
     N.B. on March 28, 2012, when he was 17 years old. At the time of the alleged
     offenses, the Juvenile Court Act only applied to those minors who were under 17
     years of age, with certain exceptions not relevant here. Subsequently, in July 2013,
     the Governor approved Public Act 98-61, section 5 (eff. Jan. 1, 2014), which
     amended the exclusive jurisdiction provision of the Juvenile Court Act to apply to
     those minors who were under 18 years of age, again with certain exceptions not
     relevant here. 705 ILCS 405/5-120 (West Supp. 2013). The amendment included a
     saving clause that provided: “[t]he changes made to this Section by this amendatory
     Act of the 98th General Assembly apply to violations or attempted violations
     committed on or after the effective date of this amendatory Act.” 705 ILCS
     405/5-120 (West Supp. 2013). Public Act 98-61, section 5, took effect on January
     1, 2014.

¶4       Defendant filed a motion in the circuit court in May 2014, entitled “Motion to
     Declare Adult Prosecution Unconstitutional.” The motion alleged that the
     amendment’s saving clause violated defendant’s equal protection rights under both
     the federal and state constitutions. Defendant argued that he was similarly situated
     to those 17-year-olds who allegedly committed offenses on or after the
     amendment’s effective date and there was no rational basis to treat him differently.

¶5        The circuit court granted defendant’s motion, declaring the amendment’s
     saving clause unconstitutional under the equal protection clause of the fourteenth
     amendment of the United States Constitution (U.S. Const., amend. XIV) and article
     I, section 2, of the Illinois Constitution (Ill. Const. 1970, art. I, § 2). The court found
     that the amendment’s effective date violated defendant’s equal protection rights
     and declared it unconstitutional as applied to him. The court reasoned that there
     was no rational basis to treat defendant differently than a 17-year-old who is
     alleged to have committed an offense on or after the amendment’s effective date.
     Defendant’s case was subsequently transferred to the juvenile division of the circuit
     court. The State’s direct appeal to this court followed. Ill. S. Ct. R. 603 (eff. Feb. 6,
     2013).



                                                -2-
¶6                                       ANALYSIS

¶7       On appeal, the State contends, inter alia, that the saving clause does not violate
     equal protection principles because it is rationally related to the State’s legitimate
     interest in amending the exclusive jurisdiction provision of the Juvenile Court Act.
     Defendant responds that the saving clause is not rationally related to the
     amendment’s purpose of including 17-year-olds within the jurisdiction of the
     Juvenile Court Act because it excludes those 17-year-olds, such as himself, who
     allegedly committed offenses before the amendment’s effective date.

¶8       Statutes are presumed constitutional and the party challenging a statute’s
     validity bears the burden of demonstrating a clear constitutional violation. In re
     Derrico G., 2014 IL 114463, ¶ 54. We will uphold the constitutionality of a statute
     whenever reasonably possible. People v. Mosley, 2015 IL 115872, ¶ 40. Our review
     of a statute’s constitutionality is de novo. Derrico G., 2014 IL 114463, ¶ 54.

¶9       In conducting an equal protection analysis, this court applies the same
     standards under the United States Constitution and the Illinois Constitution. In re
     Jonathon C.B., 2011 IL 107750, ¶ 116. The constitutional right to equal protection
     guarantees that similarly situated individuals will be treated in a similar manner,
     unless the government can demonstrate an appropriate reason to treat them
     differently. People v. Whitfield, 228 Ill. 2d 502, 512 (2007); People v. Shephard,
     152 Ill. 2d 489, 499 (1992). The equal protection clause does not forbid the
     legislature from drawing proper distinctions in legislation among different
     categories of people, but it does prohibit the government from doing so on the basis
     of criteria wholly unrelated to the legislation’s purpose. Derrico G., 2014 IL
114463, ¶ 88. When an equal protection claim challenges a legislative
     classification, such as the saving clause here, that classification “ ‘must be
     reasonable, not arbitrary, and must rest upon some ground of difference having a
     fair and substantial relation to the object of the legislation.’ ” (Internal quotation
     marks omitted.) People v. Watson, 118 Ill. 2d 62, 67 (1987) (quoting Eisenstadt v.
     Baird, 405 U.S. 438, 447 (1972) (collecting cases)). Further, when the legislative
     classification does not affect a fundamental right or discriminate against a suspect
     class, such as here, we apply a rational basis scrutiny and consider whether the
     challenged classification bears a rational relationship to a legitimate governmental
     purpose. People v. Masterson, 2011 IL 110072, ¶ 24.



                                             -3-
¶ 10       Here, we find that the challenged legislative classification, the amendment’s
       saving clause, is rationally related to the legislature’s goal of including
       17-year-olds within the jurisdiction of the Juvenile Court Act. We have previously
       recognized that neither the fourteenth amendment nor the Illinois Constitution
       prevents statutes and statutory changes from having a beginning, nor does either
       prohibit reasonable distinctions between rights as of an earlier time and rights as
       they may be determined at a later time. Braeburn Securities Corp. v. Smith, 15 Ill.
2d 55, 62 (1958); see also Sperry & Hutchinson Co. v. Rhodes, 220 U.S. 502, 505
       (1911) (the fourteenth amendment does not forbid statutes and statutory changes to
       have a beginning and from distinguishing between the rights of an earlier and later
       time). The saving clause reasonably achieves the amendment’s purpose of
       including 17-year-olds within the jurisdiction of the Juvenile Court Act because it
       does so in such a manner that avoids confusion and delay and also preserves
       judicial resources. By limiting the amendment’s application to violations or
       attempted violations committed on or after the effective date, an accused, as well as
       the courts, are on notice as to whether the Juvenile Court Act will apply in certain
       proceedings. The saving clause also ensures that cases already in progress would
       not have to restart in the juvenile division of the court and that defendants could not
       manipulate or delay their proceedings to take advantage of the amendment’s
       effective date. We acknowledge that statutory amendments which apply to some
       but not to others may appear unfair to a certain extent. This is particularly true with
       ameliorative amendments such as the amendment here. Nevertheless, statutory
       changes must have a beginning. The simple fact that the saving clause precludes the
       amendment from applying to some 17-year-olds such as defendant does not defeat
       its constitutionality. Here, the legislature’s chosen effective date bears a rational
       relationship to the legislature’s goal of extending the exclusive jurisdiction
       provision of the Juvenile Court Act.

¶ 11       This issue is similar to an issue raised in People v. Grant, 71 Ill. 2d 551 (1978).
       In Grant, the legislature amended a sentencing provision and provided that it only
       apply to those defendants who had not yet been sentenced prior to the amendment’s
       effective date. The amendment became effective subsequent to the defendant’s
       direct appeal and subsequent to the rendering of the appellate court’s opinion. On
       appeal to this court, the defendant contended that his equal protection rights were
       violated because the amendment did not apply to him. He argued that there was no
       rational basis for distinguishing between persons who were sentenced after the
       amendment’s effective date and those who were sentenced prior to that date but

                                                -4-
       whose appeals were still pending. We rejected defendant’s equal protection
       challenge and held that it was reasonable for the legislature to distinguish between
       the two groups since applying the amendment to those persons who had already
       been sentenced would require remanding their cases for additional sentencing
       hearings. Id. at 562. Similarly here, it was reasonable for the legislature to
       distinguish between offenses committed before and offenses committed after the
       amendment’s effective date since applying the amendment to offenses committed
       before the effective date would require those cases to be transferred to the juvenile
       division and to begin anew. We find that defendant has not met his burden of
       establishing an equal protection violation.



¶ 12                                     CONCLUSION

¶ 13      For the foregoing reasons, we reverse the judgment of the circuit court and
       remand the cause to the circuit court for further proceedings consistent with this
       opinion.



¶ 14      Circuit court judgment reversed.

¶ 15      Cause remanded.




                                               -5-